Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 12/22/2020: 
Claims 1-10 are pending in the current application. Claims 1 and 6 are amended. Claim 10 is new. 
The previous prior art rejections are overcome in light of the amendment and arguments.
Election/Restrictions
Claims 1-5 and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Gutowski on 4/01/2021.

The application has been amended as follows: 
1. (amended) A fuel cell system mounted in a mobile object, comprising:
an air compressor;
a fuel cell that is supplied with air from the air compressor;
an exhaust gas flow passage that discharges exhaust gas from the fuel cell;
a bypass flow passage that establishes communication between the air compressor and the exhaust gas flow passage;
a bypass flow passage adjusting valve that adjusts an amount of air supplied to the bypass flow passage;
an outside air temperature sensor that acquires an outside air temperature;
a speed sensor that acquires a speed of the mobile object; and
a control unit that is configured to perform control of the fuel cell system including operation of the fuel cell, wherein
the control unit is configured to:

perform a mist formation suppression process for supplying the amount of air required for electric power generation to the fuel cell and increasing a flow rate of air caused to flow through the bypass flow passage[,] by increasing a drive amount of the air compressor and controlling an opening degree of the bypass flow passage adjusting valve[,] when the outside air temperature is equal to or lower than an outside air temperature determination threshold and the speed of the mobile object is equal to or lower than a determination speed, wherein
a first flow rate is larger than a second flow rate in the mist formation suppression process, the first flow rate being a flow rate of air flowing through the bypass flow passage at a first temperature that is lower than a second temperature that is equal to or lower than the outside air temperature determination threshold, and the second flow rate being a flow rate of air flowing through the bypass flow passage at the second temperature.

Reasons for Allowance
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone, or in combination, appears to teach, suggest, or render obvious the inventions of claims 1 and 6.
Independent claims 1 and 6 recite a fuel cell system mounted in a mobile object comprising a control unit configured to calculate an amount of air required for electric power generation of the fuel cell; and perform a mist formation suppression process for supplying the amount of air required for electric power generation to the fuel cell. 
The closest prior art, Izumitani et al. (JP 2009037870), teaches a fuel cell system mounted in a mobile object (P16) comprising a control unit, or ECU, configured to perform a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729